Citation Nr: 1035226	
Decision Date: 09/17/10    Archive Date: 09/21/10

DOCKET NO.  04-20 468A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).  

2.  Entitlement to an initial disability rating in excess of 20 
percent for service-connected myositis ossificans, left thigh.  

3.  Entitlement to special monthly pension (SMP) based on the 
need for regular aid and attendance and/or by reason of being 
housebound.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from October 1990 to October 
1996, for which he received an honorable discharge.  

The Veteran also served on active duty from October 1996 to March 
1999, for which he received an other than dishonorable discharge.  
A VA Administrative Decision, dated March 2001, determined that 
evidence of the Veteran's receipt of a general court-martial 
during this period of service deemed his discharge for this 
period of service as dishonorable.  A discharge from service by 
reason of the sentence of a general court-martial is a bar to the 
payment of VA benefits.  38 U.S.C.A. § 5303(b) (West 2002); 
38 C.F.R. § 3.12(c)(2) (2009).  Therefore, the Board finds that 
the Veteran is not eligible for VA benefits based upon the period 
of service dated October 1996 to March 1999.  

This matter comes before the Board of Veterans' Appeals (Board) 
from rating decisions issued in December 2001 and July 2004 from 
the Department of Veterans Affairs (VA) Regional Offices (RO) in 
Muskogee, Oklahoma, and St. Petersburg, Florida, respectively.  

In February 2007, this appeal was remanded by the Board for 
additional evidentiary development.  All requested development 
has been conducted and the claim is before the Board for 
adjudication.  In this regard, the Board notes that, on his June 
2004 substantive appeal, the Veteran indicated that he wanted a 
Travel Board hearing.  However, in May 2010, the Veteran withdrew 
his request for a Board hearing.  The Board, then, finds that all 
due process has been satisfied with respect to the Veteran's 
right to a hearing.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to an increased rating for service-
connected left thigh disability and entitlement to special 
monthly pension based on the need for regular aid and attendance 
and/or housebound are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The Veteran was not engaged in combat with the enemy during 
his active military service.

2.  There is sufficient, corroborating evidence to establish that 
Lieutenant Colonel [redacted] died as a result of an accidental 
drowning at Ft. Sill, OK, in August 1996, as reported by the 
Veteran, and that the Veteran and LTC [redacted] were members of the 
same unit at the time of the drowning incident.  


CONCLUSION OF LAW

Posttraumatic stress disorder was incurred as a result of active 
military service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  38 
C.F.R. § 3.159(b)(1).  

Given the fully favorable decision, discussed below, the Board 
finds that any issue with regard to the timing or content of the 
VCAA notice provided to the Veteran is moot or represents 
harmless error.  As to additional notice regarding the effective 
date to be assigned, the RO will address this matter in 
effectuating the award.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

Service Connection

Service connection may be granted for disability resulting from 
personal injury suffered or disease contracted during active 
military service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 (2009).  

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

In addition, the law provides that, where a veteran served ninety 
days or more of active military service, and certain chronic 
diseases, such as psychoses, become manifest to a degree of 10 
percent or more within one year after the date of separation from 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. § 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. § 3.307, 3.309(a) (2009).  

The Court of Appeals for Veterans Claims (Court) has held that, 
in order to prevail on the issue of service connection, there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of incurrence 
or aggravation of a disease or injury in service; and (3) medical 
evidence of a nexus between the claimed in-service injury or 
disease and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 252 (1999).  Depending on the evidence and contentions 
of record in a particular case, lay evidence can be competent and 
sufficient to establish a diagnosis of a condition.  See Jandreau 
v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of PTSD 
in accordance with 38 C.F.R. § 4.125(a) (2009); (2) medical 
evidence of a causal nexus between current symptomatology and a 
claimed in-service stressor; and (3) credible supporting evidence 
that the claimed in-service stressor actually occurred.  
38 C.F.R. § 3.304(f) (2009); Cohen v. Brown, 10 Vet. App. 128 
(1997).  With respect to the second element, if the evidence 
shows that the veteran did not serve in combat with enemy forces 
during service, or if there is a determination that the veteran 
engaged in combat but the claimed stressor is not related to such 
combat, there must be independent evidence to corroborate the 
veteran's statement as to the occurrence of the claimed stressor.  
Doran v. Brown, 6 Vet. App. 283, 289 (1994).  The veteran's 
testimony, by itself, cannot, as a matter of law, establish the 
occurrence of a non-combat stressor.  See Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).

The above cited regulation, 38 C.F.R. § 4.125(a), refers to the 
American Psychiatric Associations' Diagnostic and Statistical 
Manual for Mental Disorders, 4th ed. (1994) (DMS-IV) as the 
source of criteria for the diagnosis of claimed psychiatric 
disorders.  DSM-IV provides that a valid diagnosis of PTSD 
requires that a person has been exposed to a traumatic event in 
which both of the following were present: (1) the person 
experienced, witnessed, or was confronted with an event or events 
that involved actual or threatened death or serious injury, or a 
threat to the physical integrity of himself or others, and (2) 
the person's response involved intense fear, helplessness, or 
horror.  

VA recently amended its regulations governing service connection 
for PTSD by liberalizing, in certain circumstances, the 
evidentiary standard to establishing the required in-service 
stressor.  Specifically, 38 C.F.R. § 3.304 was amended to include 
a paragraph which, in pertinent part, states that, if a stressor 
claimed by a veteran is related to the veteran's fear of hostile 
military or terrorist activity and a VA psychiatrist or 
psychologist, or a psychiatrist or psychologist with whom VA has 
contracted, confirms that the claimed stressor is adequate to 
support a diagnosis of PTSD and that the veteran's symptoms are 
related to the claimed stressor, in the absence of clear and 
convincing evidence to the contrary, and provided the claimed 
stressor is consistent with the places, types, and circumstances 
of the veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  See 
38 C.F.R. § 3.303(f)(3) (2009) (as amended by 75 Fed. Reg. 39843 
(July 13, 2010)).  

While the amended regulation applies to all claims seeking 
service connection for PTSD that were appealed to the Board by 
July 13, 2010 but not yet decided by the Board as of that date, 
the Board finds the amended regulation is not for application in 
this case because the Veteran's reported stressors do not involve 
his fear of hostile military or terrorist activity, as 
contemplated by the regulation.  Instead, as discussed below, the 
Veteran's reported stressors involve non-combat related 
situations, with no involvement of fear of hostile military or 
terrorist activity.  Therefore, the decision herein will not 
consider or address the applicability of the recent amendments 
made to 38 C.F.R. § 3.304.  

Review of the record reveals that the Veteran has been variously 
diagnosed with posttraumatic stress disorder (PTSD), psychosis, 
not otherwise specified, schizophrenia, schizoaffective disorder, 
depressive type, and anxiety, not otherwise specified (NOS).  See 
April 2010 VA examination report; VA outpatient treatment records 
dated from 2001 to 2010; and July 2001 psychiatric evaluation.  
The Board will proceed to evaluate the evidence of record to 
determine whether there is sufficient evidence showing that the 
Veteran currently has an acquired psychiatric disorder that is 
related to his military service.  

The Veteran has asserted that his current diagnosis of PTSD is 
related to traumatic events in service to which he was exposed.  
In this case, the Veteran has not asserted, nor does the evidence 
show, that he was engaged in combat with the enemy while in 
service.  Instead, the Veteran asserts that he was exposed to 
several non-combat related stressful situations during active 
military service, to which his current diagnosis of PTSD is 
related.  Because the Veteran's alleged stressors do not involve 
combat with the enemy, there must be independent, credible 
supporting evidence to corroborate the Veteran's statements as to 
the occurrence of the claimed stressors.  See Doran, supra; 
38 C.F.R. § 3.304(f).  

Review of the record reveals the Veteran has alleged five non-
combat related stressors.  See November 2000 stressor statement; 
April 2001 PTSD questionnaire.  One such stressor involved the 
Veteran's witnessing a fellow service member and friend drown at 
a Battery picnic.  Specifically, the Veteran has asserted that, 
while he was assigned to B Battery, 1/30th Field Artillery Unit 
at Fort Sill, Oklahoma, he was assigned as a driver to Major 
[redacted], who was subsequently promoted to Lieutenant Colonel (LTC).  
The Veteran has asserted that, at a Battery picnic in 
approximately July or August 1996, he witnessed LTC [redacted] drown 
while attempting to save a soldier whose canoe had turned over.  
The Veteran has reported that LTC [redacted] was canoeing with his 
children at the time, that he and other rescuers were unable to 
locate LTC [redacted] after he jumped in, and that his body was found 
later that afternoon.  

The RO has obtained information from the U.S. Army Crime Records 
Division which corroborates the occurrence of the drowning 
stressor reported by the Veteran.  The evidence confirms that LTC 
[redacted] died as a result of an accidental drowning at Lake Lawtonka 
near Ft. Sill, OK, in August 1996, while canoeing with his 
children and attempting to rescue another soldier.  While the 
evidence does not confirm that the Veteran was present at the 
time of the incident, that he assisted with the attempted rescue 
of LTC [redacted], or that the incident occurred during a Battery 
picnic, the evidence of record reflects that both the Veteran and 
LTC [redacted] were assigned to Battery B, 1/30th Field Artillery Unit 
at Fort Sill, Oklahoma, in August 1996.  In this regard, the 
Board finds probative that the majority of the details provided 
by the Veteran are consistent with the information provided by 
the service department regarding the drowning incident, which, in 
conjunction with the evidence showing that he and LTC [redacted] were 
assigned to the same unit at the time of the incident, makes it 
likely that the Veteran was present at the time of the incident.  
Therefore, the Board finds there is sufficient corroborating 
evidence of record to establish that a drowning incident occurred 
at Ft. Sill, OK, in August 1996, and that the Veteran witnessed 
the incident.  

With credible evidence that the drowning stressor occurred, the 
Board must determine whether there is medical evidence of a 
causal nexus between the Veteran's current symptomatology and the 
in-service stressor.  In April 2010, the Veteran was afforded a 
VA examination wherein the examiner opined that the Veteran's 
trauma of witnessing LTC [redacted]'s drowning was sufficient to 
produce PTSD.  In rendering this opinion, the VA examiner noted 
that the Veteran manifests the symptoms of PTSD, including 
experiencing recurrent, intrusive, and distressing recollections 
of the event.  The VA examiner also diagnosed the Veteran with 
psychosis, NOS, and stated that the symptoms of the Veteran's 
PTSD and psychosis overlapped and were interrelated.  

The Board finds that the April 2010 VA examination and opinion is 
the most competent, credible, and probative evidence of record 
regarding whether the Veteran has a current psychiatric disorder 
that is related to his military service.  It appears that the 
April 2010 VA opinion is based upon all relevant facts in this 
case, as the examiner reviewed the claims file and examined the 
Veteran prior to rendering her opinion.  In addition, there is no 
opposing medical evidence or opinion of record which finds that 
the Veteran's current psychiatric diagnoses, to specifically 
include PTSD, are not related to his military service.  In fact, 
the preponderance of the other medical evidence of record 
supports a finding that the Veteran currently has PTSD that is 
related to his military service.  See June 2000 statement from 
Dr. J.R.; July 2001 Psychological Evaluation by Dr. D.D.  

Based on the foregoing, the Board finds the preponderance of the 
evidence reflects that the Veteran currently has PTSD that is 
related to his military service.  In making this determination, 
all reasonable doubt has been resolved in favor of the Veteran.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

Entitlement to service connection for PTSD is granted.  


REMAND

Increased Rating

Service connection for myositis ossificans, left thigh, was 
established in December 2001, and the RO assigned a 20 percent 
disability rating pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
(DC) 5021-5255.  

The Veteran has asserted that his service-connected left thigh 
disability warrants a disability rating higher than 20 percent.  

In granting service connection for myositis ossificans, the RO 
noted that the disability is not listed in the rating schedule 
and assigned DC 5021-5255 by analogy, making the determination 
that the most closely analogous diagnostic code is 38 C.F.R. 
§ 4.91a, DC 5255, for impairment of the femur.  See 38 C.F.R. 
§ 4.20 (2009).  Despite the RO's notation that the Veteran's 
disability was not listed in the rating schedule, review of the 
rating schedule reveals that the Veteran's disability, myositis 
ossificans, is contemplated by the rating criteria and rated 
under DC 5023.  See 38 C.F.R. § 4.71a, DC 5023 (2001 & 2009).  
While the RO did not consider the Veteran's service-connected 
left thigh disability under DC 5023, the Board finds no prejudice 
to the Veteran in this regard, as the Board will evaluate his 
service-connected left thigh disability under all potentially 
applicable diagnostic codes, including DCs 5023 and 5255.  

Diagnostic Code 5023 provides that myositis ossificans will be 
rated on limitation of motion of affected parts, as degenerative 
arthritis.  Diagnostic Code 5003 provides that degenerative 
arthritis will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint or 
joints involved.  

Review of the pertinent evidence reveals that the Veteran's 
service-connected left thigh disability affects the function of 
his left hip and knee joints.  See September 2001 VA/QTC 
examination report.  While the September 2001 examination report 
contains the range of motion findings for the left hip and knee 
joints, the more recent evidence of record only contains range of 
motion findings for the left knee, with no indication as to the 
current functional impairment experienced in the left hip.  See 
April 2010 VA Muscles examination report.  

Based on the foregoing, the Board finds that, in order to 
adequately evaluate the current level of severity of the 
Veteran's service-connected left thigh disability, a remand is 
necessary to determine the current functional impairment 
experienced in the left hip and knee joints caused by the 
service-connected left thigh disability.  

The Veteran is hereby notified that it is his responsibility to 
report for the examination and to cooperate in the development 
of the case, and that the consequences of failure to report for 
a VA examination without good cause may result in denial of the 
claim.  38 C.F.R. § 3.655 (2009).

Aid and Attendance

The Veteran is seeking entitlement to special monthly pension on 
the basis that he requires the aid and attendance of another 
person to accomplish his activities of daily living.  

Under applicable criteria, increased pension is payable to a 
veteran by reason of the need for aid and attendance or by reason 
of being housebound.  38 U.S.C.A. § 1521; 38 C.F.R. § 
3.351(a)(1).  The need for aid and attendance means helplessness 
or being so nearly helpless as to require the regular aid and 
attendance of another person.  38 C.F.R. § 3.351(b).  A veteran 
will be considered in need of regular aid and attendance if 
she/he (1) is blind or so nearly blind as to have corrected 
visual acuity of 5/200, or less, in both eyes, or concentric 
contraction of the visual field to 5 degrees or less; or (2) is a 
patient in a nursing home because of mental or physical 
incapacity; or (3) establishes a factual need for aid and 
attendance under the criteria set forth in 38 C.F.R. § 3.352(a).  
38 U.S.C.A. § 1502; 38 C.F.R. § 3.351(c).

The following will be accorded consideration in determining the 
need for regular aid and attendance (38 C.F.R. § 3.351(c)(3)): 
inability of a claimant to dress or undress herself/himself, or 
to keep herself/himself ordinarily clean and presentable; 
frequent need of adjustment of any special prosthetic or 
orthopedic appliances which by reason of the particular 
disability cannot be done without aid (this will not include the 
adjustment of appliances which normal persons would be unable to 
adjust without aid, such as supports, belts, lacing at the back, 
etc.); inability to feed herself/himself through loss of 
coordination of upper extremities or through extreme weakness; 
inability to attend to the wants of nature; or incapacity, 
physical or mental, which requires care or assistance on a 
regular basis to protect her/him from hazards or dangers incident 
to her/his daily environment.  38 C.F.R. § 3.352(a).  

"Bedridden" will be a proper basis for the determination.  For 
the purpose of this paragraph, "bedridden" will be that 
condition which, through its essential character, actually 
requires that a claimant remain in bed.  The fact that a claimant 
has voluntarily taken to bed or that a physician has prescribed 
rest in bed for the greater or lesser part of the day to promote 
convalescence or cure will not suffice.  It is not required that 
all of the disabling conditions enumerated in this paragraph be 
found to exist before a favorable rating may be made.  The 
particular personal functions that a veteran is unable to perform 
should be considered in connection with her/his condition as a 
whole.  It is only necessary that the evidence establish that a 
veteran is so helpless as to need regular aid and attendance, not 
that there is a constant need.  Determinations that a veteran is 
so helpless as to be in need of regular aid and attendance will 
not be based solely upon an opinion that her/his condition is 
such as would require her/him to be in bed.  They must be based 
on the actual requirement of personal assistance from others.  38 
C.F.R. § 3.352(a).

In Turco v. Brown, 9 Vet. App. 222 (1996), the Court held that it 
was mandatory for VA to consider the enumerated factors under 38 
C.F.R. § 3.352(a); that eligibility required at least one of the 
enumerated factors to be present; and that, because the 
regulation provides that the "particular personal function" 
which a veteran is unable to perform should be considered in 
connection with her/his condition as a whole, the "particular 
personal function" must be one of the enumerated factors.  

In April 2010, the Veteran was afforded a VA Aid and Attendance 
examination wherein the examiner determined that, while the 
Veteran is severely disabled by his service-connected left thigh 
disability, he did not require aid and attendance.  While the 
April 2010 examiner considered whether the Veteran's service-
connected left thigh disability resulted in the need for regular 
aid and attendance, it does not appear that the examiner 
considered the affects of the Veteran's variously diagnosed 
psychiatric disability.  

In this context, the Board notes there is evidence which suggests 
that the Veteran's psychiatric condition impairs his daily 
living.  A July 2001 psychiatric evaluation reflects that the 
Veteran was diagnosed with PTSD and schizoaffective disorder, 
depressive type, and that the examining psychologist determined 
that the Veteran would continued to need daily supervision.  
Likewise, a VA physician who evaluated the Veteran in June 2002 
opined that, while the Veteran was not considered to be a danger 
to himself or others, he needed close monitoring.  Similarly, the 
examiner who conducted the April 2010 PTSD examination diagnosed 
the Veteran with PTSD and psychosis, NOS, and opined that the 
Veteran's psychotic disorder may affect his functioning, although 
she was unable to determine to what extent.  Finally, the Board 
notes that the Veteran has been deemed incompetent to manage VA 
benefits.  See September 2001 VA/QTC examination and August 2002 
rating decision.  

Because there is evidence suggesting that the Veteran may require 
regular aid and attendance due to his psychiatric condition, to 
include service-connected PTSD and non-service-connected 
schizoaffective disorder and psychosis, the Board finds a remand 
is necessary to obtain a medical opinion that addresses whether 
the Veteran requires regular aid and attendance or is housebound 
and which considers the affects of all of his disabilities, 
including his service-connected left thigh disability, service-
connected PTSD, and non-service-connected schizoaffective 
disorder and psychosis.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.	Schedule the Veteran for an appropriate VA 
examination to determine the current level 
of severity of his service-connected 
myositis ossificans, left thigh.  Any and 
all studies deemed necessary should be 
completed.  

a.	The examiner should report the 
current symptoms and manifestations 
associated with the Veteran's 
service-connected left thigh 
disability, to specifically include 
range of motion studies for the left 
hip and left knee joints.  The 
examiner is specifically requested to 
fully describe the functional effects 
caused by the Veteran's service-
connected disability. 

2.	Request that a competent medical 
professional review the claims file and 
provide an opinion as to whether the 
Veteran meets the requirements for special 
monthly pension based on the need for 
regular aid and attendance and/or by 
reason of being housebound.  In rendering 
this opinion, the reviewing medical 
professional should consider the effects 
of the Veteran's service-connected left 
thigh and PTSD disabilities, as well as 
his non-service-connected psychiatric 
conditions.  

a.	A rationale must be provided for 
each opinion offered.  If the 
requested information cannot be 
provided on a medical or 
scientific basis and without 
invoking processes relating to 
guesses or judgment based upon 
mere conjecture, the reviewing 
medical professional should 
clearly and specifically so 
specify in the report and explain 
why this is so.  

3.	Thereafter, the issues on appeal should be 
readjudicated.  If the benefits sought on 
appeal are not granted to the Veteran's 
satisfaction, the Veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The Veteran need take no action unless otherwise informed.  The 
appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
M. G. MAZZUCCHELLI
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


